                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC #:
 -------------------------------------------------------------- X   DATE FILED: 1/31/2020
 RAFAEL CUAHUTLE DE GABRIEL and                                 :
 JAVIER CALLEJA GARCIA, individually and                        :
 on behalf of others similarly situated,                        :
                                                                :
                                              Plaintiffs,       :   18-CV-10686 (VEC)
                                                                :
                            -against-                           :        ORDER
                                                                :
                                                                :
 BOCCA BLISS 725 THIRD AVENUE CORP.                             :
 (D/B/A BOCCA BLISS), SARA KITCHEN,                             :
 CORP. (D/B/A BOCCA BLISS), CPG                                 :
 RESTAURANT GROUP, INC. (D/B/A                                  :
 BOCCA BLISS), ABRAHAM CHOI, BYUNG                              :
 J CHO, CARL GENOVA (A.K.A.                                     :
 CARMELO), and ELIO DOE,                                        :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 5, 2019, Defendants Byung Cho and Elio Doe were dismissed for

failure to prosecute, see Dkt. 59;

        WHEREAS on April 16, 2019, default judgment was entered against Defendants Bocca

Bliss 725 Third Avenue Corp., Sara Kitchen, Corp., CPG Restaurant Group, Inc., Abraham Choi,

and Carl Genova, see Dkt. 63;

        WHEREAS on July 30, 2019, default judgment was vacated against Defendants CPG

Restaurant Group, Choi, and Genova only, see Dkt. 66; and

        WHEREAS the parties appeared before this Court for an initial pretrial conference on

January 31, 2020;

        IT IS HEREBY ORDERED that Defendants CPG Restaurant Group, Choi, and Genova,

must answer or otherwise respond to the Complaint no later than February 7, 2020.
       The parties are reminded that the Court is happy to refer them to the Magistrate Judge for

a settlement conference upon a joint request.

SO ORDERED.
                                                        ________________________
Date: January 31, 2020                                     VALERIE CAPRONI
      New York, New York                                 United States District Judge




                                                2
